Order filed March 21, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-01122-CV
                                    ____________

                             BEN CAVIL, Appellant

                                         V.

 FV-1 TRUST FOR STANLEY MORTGAGE CAPITAL HOLDINGS, LLC,
                           Appellee


                      On Appeal from County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. CV-0068250

                                    ORDER

      Appellant’s brief was due February 1, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits his brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before April 22, 2013, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM